NOTICE OF ALLOWANCE

This Office action is a reply to the amendment filed on 11/3/2021. Claims 1-3 and 5-8 are pending. Claim 4 has been cancelled. No claims have been withdrawn. No new claims have been added.

Claims 1-3 and 5-8 are allowed.
Claim 4 is cancelled.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or disclose, alone or in combination all the elements and features of the claimed invention. In particular, the prior art of record does not teach, inter alia, the second adjustment mechanism including a rotation member rotated about a fulcrum to move the vehicle seat in the first direction and the second direction, and wherein the controller drives the first motor when a speed at which the vehicle seat moves in the first direction exceeds a speed at which the vehicle seat moves in the second direction, as claimed in claim 1, 7, and 8, and wherein the controller calculates a drive time required by the second motor to move the vehicle seat from a first position to a target position that is a position after the vehicle seat is moved, drives the first motor for a longer time than or equal to a drive time of the second motor in a state in which the second motor is stopped, and then starts driving the second motor, as claimed in claim 6. It would have been beyond the level of ordinary skill in the art to combine or modify any of the cited prior art references of record to arrive at the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES M FERENCE whose telephone number is (571)270-7861. The examiner can normally be reached M-F 7-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on 571-270-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES M. FERENCE
Primary Examiner
Art Unit 3635


/JAMES M FERENCE/Primary Examiner, Art Unit 3635